Citation Nr: 1142180	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of a back injury, to include arthritic changes with radicular pain into lower extremities.  

2.  Entitlement to an initial rating in excess of 30 percent for bladder incontinence.  

3.  Entitlement to an effective date earlier than August 28, 2010 for the grant of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from March 1953 to January 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued a 40 percent rating for residuals of a back injury, to include arthritic changes with radicular pain into lower extremities.  

The Board remanded the claim in November 2009 for additional development and to address due process concerns, to include obtaining additional VA treatment records and to schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of any objective neurologic abnormalities found to be present due to his service-connected back disability.  As a result of the examination requested by the Board, a separate 30 percent rating for bladder incontinence was granted, effective August 28, 2010, in a March 2011 rating decision.  That issue is part of the current appeal concerning the Veteran's claim for increased rating for his back disability.  The March 2011 rating decision also granted entitlement to a TDIU, also effective August 28, 2010.  That issue is also part of the current appeal.  Rice v. Shinseki; 22 Vet. App. 447 (2009).  

The Board also remanded a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) in November 2009.  Service connection for PTSD was subsequently granted in the March 2011 rating decision and, therefore, that issue is no longer before the Board for appellate review.  

The issue of entitlement to an increased rating for dental trauma has been raised by the record in a July 2004 VA Form 21-4138, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The Veteran's back disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

2.  The Veteran has reported nocturia since November 20, 2008; since that date, his service-connected bladder incontinence has been predominantly manifested by urinary frequency.  

3.  The Veteran's right lower extremity radiculopathy has been manifested by mild incomplete paralysis of the sciatic nerve since March 21, 2007.

4.  The Veteran has been unemployed since the inception of his claim for increased rating for residuals of a back injury, to include arthritic changes with radicular pain into lower extremities, and, therefore, a claim for entitlement to a TDIU may be recognized pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for residuals of a back injury, to include arthritic changes with radicular pain into lower extremities, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  The criteria for an initial rating of 40 percent, and no higher, for service-connected bladder incontinence have been met as of November 20, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a ,4.115b, Diagnostic Code 7515 (2010).  

3.  The criteria for an initial rating of 10 percent, and no higher, for right lower extremity radiculopathy have been met as of March 21, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.124a, Diagnostic Code 8520 (2010).  
4.  The criteria for an effective date of November 20, 2008, and no earlier, for the assignment of a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2010); Rice v. Shinseki, 22 Vet. App. 447 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claims

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify various disabilities.  38 C.F.R. Part 4 (2010).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. §§ 4.1, 4.2 (2010).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  When rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2010).

Service connection was originally established by an October 2003 rating decision for residuals of a back injury, to include arthritic changes, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5238, with a 10 percent rating effective October 26, 1999.  The Board notes that the October 2003 rating decision implemented a September 2003 Board decision which granted service connection for the Veteran's back disability.  The rating was subsequently increased to 40 percent pursuant effective January 17, 2004, by an August 2004 rating decision.  In an April 2005 rating decision, the disability was recharacterized as residuals of a back injury, to include arthritic changes with radicular pain into lower extremities, and the 40 percent evaluation was continued.  

The Veteran filed a claim for increased rating related to his back disability that was received at the RO on December 11, 2006.  He asserted that the condition had become much worse and he requested a VA examination.  In several statements submitted by the Veteran since the December 2006 claim, including in April 2009 and in November 2009, he reported left foot numbness, right leg pain, an inability to control his bowels, a scar, erectile dysfunction, and a worsening of the arthritic changes in his back, as reasons why he was entitled to a rating in excess of 40 percent.

Following the November 2009 Board remand, a separate 30 percent rating for bladder incontinence was granted in a March 2011 rating decision.  That this disability was associated with the Veteran's service-connected residuals of back injury, to include arthritic changes with radicular pain into lower extremities, and assigned that rating pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7517, effective August 28, 2010.  The March 2011 rating decision also granted a TDIU, effective August 28, 2010.

Disabilities of the lumbar spine (other than intervertebral disc syndrome (IDS) when evaluated on the basis of incapacitating episodes) are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  Those criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  68 Fed. Reg. at 51, 455 (Supplementary Information).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2010).

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Ratings in excess of 40 percent are provided for unfavorable ankylosis of the entire thoracolumbar spine (50 percent); and for unfavorable ankylosis of entire spine (100 percent).  38 C.F.R. § 4.71a (2010).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note (2) (2010).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V (2010).

Under the criteria governing disabilities of the lumbar spine, intervertebral disc syndrome (IDS) is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes.  That formula provides a rating of 40 percent for IDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating for IDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a (2010).  An incapacitating episode is a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1) (2010).

Ratings for an injury to the bladder are rated using 38 C.F.R. § 4.115b, Diagnostic Code 7517 (2010).  That diagnostic code calls for rating bladder injuries as a voiding dysfunction.  Voiding dysfunction is to be rated as either urine leakage, urine frequency, or obstructed voiding.  In applying those diagnostic codes, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a (2010).  

A 30 percent rating is provided for obstructed voiding resulting in urinary retention requiring intermittent or continuous catheterization.  Ratings in excess of 30 percent are provided for continual urine leakage, post surgical urinary diversion, urinary incontinence or stress incontinence requiring the wearing of absorbent materials which must be changed two to four times per day (40 percent), or requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day (60 percent); and for urinary frequency resulting in a daytime voiding interval less than one hour, or; awakening to void five or more times per night (40 percent).  38 C.F.R. § 4.115a (2010).  

The Veteran was seen in December 2006 for follow up for prostate cancer treated by radiation about 10 years prior.  He denied any trouble urinating, there was no hematuria or dysuria, and no new complaints.

The Veteran underwent a VA spine examination on March 21, 2007, at which time he reported that he was retired.  At the time of the examination, the Veteran complained of low back pain, decreased range of motion, decreased ambulation, inability to sit for prolonged periods of time, and bowel incontinence.  He described his daily pain as a five to six on a scale of one to ten, with weakness in his back and lower extremities.  The Veteran also reported fatigability, lack of repetition, and lack of endurance.  He stated that his pain was constant in nature; and described his pain as sharp and dull.  The Veteran indicated that he had flare ups that occurred on a daily basis.  He denied both precipitating and alleviating factors, but indicated that his symptoms occasionally improved with rest.  The examiner indicated that the Veteran had functional impairment in that he complained of bowel incontinence, but he had no related bladder or erectile dysfunction.  The Veteran reported that he could ambulate about 100 yards and required the use of a walking cane.  He had no incapacitating episodes over the past 12 months and had been treated with multiple pain medications, though he was not taking any at the time.  The Veteran also had undergone physical therapy and surgery.  He had a lumbar laminectomy approximately 10 to 12 years prior to the examination.  

Physical examination revealed that the Veteran was a well-developed, well-nourished male who was awake, alert, and oriented time three.  He ambulated with a cane and a mild limp was noted, as was diffuse paraspinal tenderness.  Range of motion of the lumbar spine showed 20 degrees of flexion and extension and 30 degrees of right and left lateral flexion and rotation.  The examiner reported diffuse muscle spasms and pain and fatigue with movement.  There was no change in range of motion following repetitive bending exercises.  Motor examination showed 4+/5 in his bilateral lower extremities.  Sensory examination was normal and the Veteran reported 1+ reflexes throughout and negative Lasegue's sign.  Imaging studies showed postoperative changes and degenerative changes at L3 to L5; right convexity scoliosis in the lumbar spine; and L4-5 laminectomy.  

The Veteran was diagnosed with status post L4-5 laminectomy, lumbar radiculopathy, and lumbar spondylosis.  The examiner noted that it was conceivable that pain could further limit function, particularly after being on his feet all day, however it was not feasible to attempt to express that in terms of additional limitation of motion as that matter could not be determined with any degree of medical certainty.  

The Veteran complained of being unable to control his bowels in July 2007.  A gastroenterology (GI) consult was subsequently conducted in August 2007.  The Veteran reported fecal incontinence for the last 12 years since having back surgery and radiation for prostate cancer.  He indicated that he had almost four to five bowel movements every day, with urgency.  The Veteran denied any abdominal pain with that or nocturnal diarrhea.  He reported that most of the time the stool was watery but denied blood in the stool.  Under assessment, it was also noted that the Veteran denied any lower extremity weakness or urinary incontinence, and any pain with defecation.  The examiner also indicated that differential at that time included chronic diarrhea, and neurologic pathology secondary to surgical intervention or radiation.

An October 2007 GI note indicates that the Veteran was being followed in the GI clinic for chronic diarrhea.  It was noted that the Veteran continued to have the same symptoms of diarrhea with and without abdominal cramping.  He used cholestyramine for a few days but did not notice any change in stools and it was giving him abdominal cramps so he discontinued use.  He denied any nocturnal diarrhea and also denied diarrhea when he had not eaten anything.  It was noted that the Veteran brought the result of lab work done outside VA in July 2007.  The impression was chronic diarrhea for 12 years; continues to have symptoms of diarrhea without any abdominal pain; and from history sounds more like osmotic diarrhea with no nocturnal symptoms and no diarrhea when without food.  The frequency had gotten better by avoiding sodas.  Differential at that time included osmotic diarrhea due to dietary habits, chronic infection, bacterial overgrowth, celiac sprue, and microscopic colitis.  

In a December 2007 letter, A.R., D.O. reported that the Veteran continued to have back pain in the left side of his back, which seemed to be more frequent than in the past.  The medical provider thought the Veteran needed a repeat MRI of the back to see if he had deterioration of the disk in the upper lumbar or thoracic area.

The Veteran was seen by urology in December 2007 for follow up for prostate cancer treated by radiation about 10 years prior.  He denied any trouble urinating, there was no hematuria or dysuria, and no new complaints.

The Veteran was seen by primary care in January 2008 with left testicular pain for a little over a week and chronic back pain.  He denied dysuria, gross hematuria, and fever, and stated that he was not sexually active.  Examination revealed that the left testicle was unremarkable and nontender.  There was no hernia and no inguinal LAD.  The right testicle was also normal.  The assessment was stable spinal stenosis and testicular aching.  

In a May 2008 letter, A.R., D.O., reported that the Veteran had severe arthritis.  The physician indicated that the problem had gotten worse over the years resulting in decreased range of motion without pain, but requiring the use of upper extremities to get up because of weakness in his back, hip, and lower extremities.  The physician did not have x-ray reports but was sure that the Veteran's condition had worsened over the years.

The Veteran was seen in primary care in May 2008 for follow up.  He reported that his testicular pain had almost resolved but that he was still having a different left lower back pain.  

The Veteran underwent a VA spine examination in July 2008, at which time he reported pain at a level eight out of ten, which he described as fairly constant.  He indicated that the pain went down the posterior aspect of his right leg to his foot and also reported some numbness on the bottom of his left foot.  The Veteran stated that his back pain was much worse than the pain down the leg.  He indicated that he used a cane for help, which had given him moderate relief.  The Veteran was able to walk a few blocks before having to sit down.  He denied specific flare ups but said that the more he walked and stood, the more pain he had.  The Veteran indicated that he still had diarrhea following a 1997 surgery (discectomy at the L4-5 level).  He was not undergoing any physical therapy and was taking hydrocodone for pain.  The Veteran indicated that he was retired, so his back disability did not affect his occupation, but he reported it did affect his activities of daily living in that he was unable to drive long distances because he has to take a break due to diarrhea, and that he was unable to walk or stand for longer than about five to ten minutes before needing to sit down.  The Veteran denied complete loss of control of bowel or bladder function and regular fevers or chills.  He reported that a doctor ordered him to bed rest in the last 12 months and indicated that it happened once and was for several days.  

Physical examination of the lumbar spine revealed no tenderness to palpation.  Active and passive range of motion testing revealed forward flexion from 0 to 45 degrees, extension from 0 to 20 degrees, bilateral lateral bending from 0 to 15 degrees, and bilateral lateral rotation from 0 to 20 degrees.  The examiner noted that range of motion showed mild pain in all arcs of motion but that there was no increased pain or decreased motion with three repetitions.  The Veteran had 4/5 strength with ankle dorsiflexion on the right; 5/5 strength with bilateral hip flexion, knee extension, and ankle plantar flexion; 5/5 ankle dorsiflexion on the left; and 5/5 bilateral extensor hallucis longus.  There was decreased sensation to light touch on the plantar aspect of the left foot; otherwise the Veteran was sensate to light touch in all dermatomes.  The examiner noted downgoing toes with Babinski, bilaterally.  There was no clonus, bilaterally.,  Patella and Achilles reflexes were 2+, bilaterally.  There was a positive straight leg raise on the right, negative straight leg raise on the left, and mildly antalgic gait.  

The examiner reported that x-rays of the lumbar spine showed significant degenerative disk disease at the L4-5 level and moderate degenerative disk disease at surrounding disk levels.  The imaging report is of record.  

The Veteran was assessed with severe degenerative disk disease and spondylosis mainly at the L4-5 level lumbar spine with associated right lower extremity radiculopathy.  The examiner noted that the Veteran had a fairly debilitating condition that affected his activities of daily living significantly.  However, the examiner was unable to say whether or not that was a result of a fall in 1954 as it could also be an appropriate finding for a gentleman of his age.  There was pain on range of motion testing and the examiner indicated that it was conceivable that pain could further limit function, particularly after being on his feet all day, but it was not feasible to attempt to express any of this in terms of additional limitation of motion as these matters could not be determined with any degree of medical certainty.  

The Veteran was seen by urology in November 2008 for follow up for prostate cancer treated by radiation about 10 years prior.  He denied any trouble urinating and there was no hematuria or dysuria.  The Veteran reported nocturia one time.

The Veteran reported vague lower abdominal pain for a long time in August 2009.  It was noted that he had seen other doctors and now wanted his VA primary care physician's input.  The examiner noted lower abdominal/suprapubic fullness and tenderness to palpation.  The assessment was lower abdominal pain possibly urine retention or diverticulitis.

On September 22, 2009, the Veteran was seen with a chief complaint of not being able to empty completely and for evaluation of incomplete voiding.  He reported abdominal pain, heaviness, and pressure with pulling tenderness but denied dysuria, gross hematuria or incomplete emptying.  There was no urgency, urge incontinence or stress urinary incontinence and nocturia zero to four times a night, with decreased force of stream first thing in the morning was noted.  The Veteran indicated that his stream increased over the daytime and he denied any daytime frequency.  The assessment was incomplete voiding with nocturia.  On October 6, 2009, he underwent cystoscopy.  The post-operative diagnosis was incomplete voiding secondary to benign prostatic hypertrophy (BPH).  On October 21, 2009, the Veteran underwent cool wave thermotherapy.  The post-operative diagnosis was incomplete voiding and nocturia secondary to BPH.

On November 4, 2009, the Veteran reported that his stream was fair but he had frequency and urgency, which he did not have prior to the cool wave procedure on October 21, 2009.  He also reported nocturia times one to two times and some post void dribbling.  On November 12, 2009, it was noted that the Veteran had been doing clean intermittent catheterization twice a day beginning "last Thursday" and was getting a lot out each time.  He was voiding on his own more in the morning and denied gross hematuria, dysuria, frequency, urgency, fevers and chills.  The Thursday prior to November 12, 2009, was October 22, 2009.  On November 30, 2009, it was noted that the Veteran had been having increasing difficulty getting the catheter to pass and had been doing it once a day.  He denied any fevers, chills, nausea or vomiting and reported that the night prior, he had voided frequent small amounts and had some dysuria.  Urinalysis showed large blood, positive nitrates, moderate leukocyte esterase, and protein.  A Foley catheter was inserted and urine was obtained, which was sent for a culture.

The Foley was removed on December 7, 2009, after which the Veteran left and then returned.  He had voided several times but on return to the clinic he had a post void of 344.0.  The examiner consented him for cystoscopy and it was performed that day.  The prostatic urethra was open and the bladder neck was slightly tight but the examiner could not see any clear evidence of obstruction and the bladder itself was normal.  Small erythematous changes consistent with catheter irritation were noted.  On December 10, 2009, it was noted that the Veteran came in with a post void of 603.0 and had started leaking the day before and began wearing Depends.  He had no urge to urinate.  A cystometrogram was performed and the Veteran was unable to mount any bladder pressure, but said he felt he was unable to void so the examiner was unsure if that indicated bladder dysfunction or simply the Veteran's inability to void with a catheter installed.

In a December 14, 2009, letter, Dr. G.M.S. from Oxford Urology Associates wrote that he had been following the Veteran and that the Veteran had a microwave prostate procedure several months prior for urinary retention, which had continued postoperative.  It was noted that the Veteran had been treated with medications in order to aid in the emptying of his bladder.  However, he continued to require clean intermittent catheterizations several times a day in order to keep the bladder empty.  There was definitely some component of bladder dysfunction that was causing that and it may very well have been due to his back injury while in service.  Dr. G.M.S. asked that the Veteran's claim for bladder dysfunction secondary to back injury be considered.  

Private treatment records from Baptist Memorial Health Center show that the Veteran was admitted for cystoscopy with possible TUIP (transurethral incision of prostate) on January 6, 2010.  It was noted that he had been followed by the clinic for incomplete voiding.  He had been doing clean intermittent catheterizations twice daily, without gross hematuria.  There was no incomplete emptying, urgency, urge incontinence, or stress urinary incontinence.  He had nocturia eight times a night with decreased force of stream and frequency approximately every 30 minutes.  The Veteran thereafter underwent a TUIP on January 11, 2010.  

The Veteran was seen by urology on two occasions on April 13, 2010, for follow up for prostate cancer treated by radiation about 10 years prior.  He denied any trouble urinating and there was no hematuria or dysuria.  The Veteran had cool wave procedure done in October 2009 and was still reporting incomplete bladder emptying and nocturia four to five times.  He was diagnosed with urinary retention with a post voiding residual (PVR).  It was noted that he refused catheter teaching that day.

In July 2010, the same findings were made and it was noted that when last seen, he had a PVR of 215 cubic centimeters.  It was also noted that the Veteran was taught clean intermittent catheterization (CIC) and offered Foley drainage to relieve high storing pressures but he refused and reported that he had not being doing CIC.  The Veteran underwent another PVR due to a diagnosis of urinary retention.

The Veteran underwent a VA spine examination in August 2010, at which time he reported that the pain in his lumbar spine was a seven out of ten.  He also stated that he continued to have radiculopathy down his right leg to the bottom of his foot.  The Veteran denied any radiculopathy to his left leg.  He stated that more recently, he had had some prostate and bladder complaints, to include bladder incontinence.  The Veteran denied any bowel incontinence.  He reported that he was having some trouble starting his urine, which had steadily improved since his prostate surgery, though he continued to occasionally urinate on himself, though this too was improving.  The Veteran reported walking with a cane every day and indicated that he could walk approximately 100 yards.  He stated that the cane was only minimally helpful.  The Veteran reported flare ups every day and that any type of riding in the car caused them.  The flare ups resolved with lying down.  The Veteran indicated that his spine condition affected his daily activities but that he was not employed.  He denied being on bed rest in the last 12 months.

Physical examination revealed that the Veteran was well-nourished and well-developed in no apparent distress.  He was awake, alert, and oriented times three.  Examination of the lumbar spine revealed mild tenderness to palpation over the lower lumbar spine at the L4-L5 level.  Previous incision was well-healed and there were no signs of infection.  No erythema or fluctuance was appreciated.  Range of motion testing revealed forward flexion from 0 to 35 degrees, extension from 0 to five degrees, left lateral flexion from 0 to 25 degrees, right lateral flexion and left lateral rotation both from 0 to 20 degrees, and right lateral rotation from 0 to 30 degrees.  The examiner noted that there was no change in range of motion after three repetitions for any maneuver, and that all were non-painful.  

Examination of the Veteran's right lower extremity revealed that the compartments were soft and warm and there was no evidence of deep vein thrombosis (DVT) or infection.  He had 4+/5 strength with hip flexion, quads, hamstrings, tibialis anterior, and gastrocs soleus and 2+ reflexes at L4 and S1.  The Veteran had a palpable dorsalis pedis and downgoing Babinski and negative clonus.  The Veteran also had some radiculopathy-type symptoms.  Examination of the left lower extremity revealed that the compartments were soft and warm and there was no evidence of DVT or infection.  He had 4+/5 strength with hip flexion, quads, hamstrings, tibialis anterior, and gastrocs soleus and sensation was intact to light touch, with palpable dorsalis pedis.  Downgoing Babinski, negative clonus, negative straight leg raise, and contralateral straight leg raise on that side, were also noted.  The Veteran's reflexes were 2+at L4 and S1.  

The examiner reported that three views of the lumbar spine demonstrated severe posttraumatic degenerative arthritis about the L3-L4, L4-L5, and L5-S1 levels.  The assessment was severe arthritis, lumbar spine, L3-L4, L4-L5, and L5-S1, with new complaints of bladder incontinence, status post prostate and bladder surgery.  The examiner noted that it was at least as likely as not that the bladder incontinence was permanently aggravated by the lumbar spine injury.  The examiner noted that the Veteran had pain and decreased range of motion and that it was reasonable that the Veteran could have increased pain and decreased range of motion with increase in exercise, but to address that in terms of medical terminology was speculative.  

The Veteran underwent a VA spine examination in February 2011, at which time his claims folder and outside medical records were reviewed.  The examiner noted that the Veteran was brought to the clinic for the review and for clarification of a couple of issues.  The examiner had been asked to clarify the presence or absence of ankylosis of the lumbar spine and to comment on the degree that the spine condition affected the bladder incontinence.  

Physical examination of the Veteran's lumbar spine for range of motion was consistent with prior examination, with forward flexion from 0 to 35 degrees, extension from 0 to 5 degrees, left lateral flexion from 0 to 25 degrees, right lateral flexion from 0 to 20 degrees, and right lateral rotation from 0 to 30 degrees, all without pain and without change with repetitive testing.  There was no ankylosis of the lumbar spine noted.

With regard to the degree which his lumbar spine contributed to his bladder incontinence, the VA examiner noted that the Veteran had multiple prostate and bladder operations, which complicated the issue.  Certainly a large degree of his bladder incontinence was a direct result of his lumbar spine condition, both from the Veteran's symptomatology and from a note from his urologist stating that.  Considering the multiple prostate and bladder surgeries, the examiner was unable to state with certainty that the lumbar spine was 100 percent responsible for the urinary incontinence, but could state that the Veteran's lumbar spine condition was more likely than not contributing to the majority of his urinary incontinence symptoms.  

In a March 2011 letter, Dr. G.F. reported that he had been treating the Veteran for 40 years and for back pain since 1994.  Dr. F. reported that back pain was manifested by radiating pain into his back, lower extremities, and feet, and that the Veteran also had urinary incontinence related to the back disease.  

The Board finds that the evidence of record does not support the assignment of a rating in excess of 40 percent for service-connected residuals of a back injury, to include arthritic changes with radicular pain into lower extremities, under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IDS Based on Incapacitating Episodes.  While acknowledging the Veteran's subjective complaints, the Board finds that a higher rating is not warranted because the evidence does not show unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during any 12-month period. 

The Board acknowledges that there are some findings of pain with range of motion testing, paraspinal tenderness, and muscle spasm.  However, the Veteran has consistently been able to perform range of motion maneuvers with his lumbar spine and the examiner who conducted the February 2011 VA examination specifically indicated the absence of ankylosis.  The Board also acknowledges that the Veteran reported that a doctor had ordered him to bed rest for several days on one occasion at the time of the July 2008 VA examination.  There is no evidence, however, to support a finding that the incapacitating episodes required treatment and bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Note (1) (2010).  Irrespective of the foregoing, the period of bed rest reported by the Veteran did not amount to a total duration of at least six weeks during any 12-month period as required to support the assignment of the next highest of 60 percent rating under the Formula for Rating IDS Based on Incapacitating Episodes.  

The Board has also considered whether the Veteran manifests any associated objective neurologic abnormalities beyond the already compensated bladder incontinence so as to warrant additional separate ratings under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2010).  

The Board previously remanded the claim in order for the Veteran to be afforded a VA examination to determine whether he had a bowel disorder that was an associated neurologic abnormality requiring a separate rating.  That action was undertaken in light of the Veteran's complaints of bowel incontinence at the time of the March 2007 VA examination and the fact that the Veteran had undergone a GI consult in August 2007 due to fecal incontinence, which resulted in a differential of chronic diarrhea, neurologic pathology, secondary to surgical intervention or radiation.  The Board also noted that the findings in October 2007 that the Veteran had chronic diarrhea for 12 years and continued to have symptoms of diarrhea without any abdominal pain were accompanied by a differential that included osmotic diarrhea due to dietary habits, chronic infection, bacterial overgrowth, celiac sprue, and microscopic colitis, and that the Veteran again reported diarrhea since a 1997 discectomy at the time of the July 2008 VA examination.

While the Board acknowledges the foregoing, at the time of the August 2010 VA examination, which was conducted pursuant to the Board's remand, the Veteran's complaints centered on bladder incontinence and he flatly denied any bowel incontinence.  In the absence of objective evidence of bowel incontinence, and considering the differential of osmotic diarrhea due to dietary habits, chronic infection, bacterial overgrowth, celiac sprue, and microscopic colitis made in October 2007, the Board finds that the assignment of a separate rating is not warranted for the Veteran's subjective complaints of bowel impairment.  

The Veteran was diagnosed with lumbar radiculopathy at the time of the March 2007 VA spine examination and with right lower extremity radiculopathy at the time of the July 2008 VA spine examination.  He exhibited some radiculopathy-type symptoms in his right lower extremity at the time of the August 2010 VA examination.  

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124(a), Diagnostic Code 8520.  

The evidence indicates that the Veteran exhibited symptoms of radiculopathy in his right lower extremity on three VA examinations.  More specifically, motor examination showed 4+/5 in the right lower extremity at the time of the March 2007 VA examination, the Veteran had 4/5 strength with ankle dorsiflexion on the right at the time of the July 2008 VA examination, and he exhibited 4+/5 strength with hip flexion, quads, hamstrings, tibialis anterior, and gastrocs soleus at the time of the August 2010 VA examination.  The Board finds that evidence supports a finding of mild incomplete paralysis in the right lower extremity and, therefore, the assignment of an initial rating of 10 percent, and no higher, for right lower extremity radiculopathy as of March 21, 2007.  Findings indicate of more than mild incomplete paralysis are not shown.

The Board acknowledges that the evidence of record also reveals that the Veteran has exhibited some symptomatology involving his left lower extremity during the appeal period.  For example, he had decreased sensation to light touch on the plantar aspect of the left foot at the time of the July 2008 examination and was reported to have weakness in his back, hip and lower extremities in A.R., D.O.'s May 2008 letter.  At the time of the August 2010 VA examination, however, the Veteran's left lower extremity revealed that sensation was intact to light touch, L2-S1.  In addition, the Veteran has never been diagnosed with radiculopathy or any other neurologic disability of the left lower extremity.  Accordingly, the Board finds that the preponderance of the evidence is against entitlement to a separate rating for radiculopathy of the left lower extremity. 

The Veteran also reports that he has not had an erection since he had back surgery and that he was given a vacuum kit 15 years ago.  At the time of the March 2007 VA examination, however, the VA examiner indicated that there was no related erectile dysfunction.  In addition to the foregoing, review of the voluminous amount of medical evidence, both VA and private, does not reveal that the Veteran has been treated for, or diagnosed with, erectile dysfunction.  And although he was seen by primary care in January 2008 with left testicular pain for a little over a week, physical examination revealed that the left testicle was unremarkable and nontender and the assessment was testicular aching.  No erectile dysfunction was diagnosed.  Accordingly, the preponderance of the evidence is against entitlement to a separate rating for erectile dysfunction.

Consideration has also been given to any functional impairment and any effects of pain on functional abilities.  The Board acknowledges that during the March 2007 and July 2008 VA examinations, the Veteran exhibited pain with range of motion testing, and fatigue at the time of the March 2007 VA examination.  The March 2007 VA examiner specifically noted, however, that there was no change in range of motion following repetitive bending exercises, and the July 2008 VA examiner noted no increased pain or decreased motion with three repetitions.  At the time of the August 2010 and February 2011 VA examinations, range of motion testing did not elicit any pain, and both VA examiners noted an absence of change in the range of motion on repetitive testing.  

The Board also acknowledges that the VA examiners who conducted the March 2007 and July 2008 VA examinations noted that it was conceivable that pain could further limit function, particularly after the Veteran had been on his feet all day, but that it was not feasible to attempt to express any of this in terms of additional limitation of motion as these matters could not be determined with any degree of medical certainty.  The August 2010 VA examiner noted that the Veteran had pain and decreased range of motion and that it was reasonable he could have increased pain and decreased range of motion with increase in exercise, but to address this in terms of medical terminology was speculative.  

Even considering that evidence, the Board finds that a rating in excess of 40 percent is not warranted under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  The evidence does not show that the Veteran's back is not immobile and ankylosis would be required for a higher rating.  The additional functional limitation does not result in disability that rises to the level of ankylosis.  Moreover, there was no additional loss of motion, or functional loss, on repetitive testing greater than that contemplated in the 40 percent evaluation assigned, and even considering the findings on each examination of decreased range of motion, those findings do not more nearly approximate the criteria for the next higher rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  Ultimately, the Board finds that all pain and limitation of motion present is contemplated in the 40 percent rating currently assigned.

Turning to the Veteran's service-connected bladder incontinence, the Board finds that the evidence of record supports the assignment of an initial rating of 40 percent effective November 20, 2008.  

Prior to November 20, 2008, the Veteran consistently denied trouble urinating, bladder dysfunction, and/or urinary incontinence such as in urology notes dated December 2006 and December 2007; VA spine examination reports dated March 2007 and July 2008; and an August 2007 GI consult note.  Beginning on November 20, 2008, however, the evidence shows that the Veteran had complaints related to his bladder, to include nocturia (ranging from one to four times per night), incomplete voiding, urine leakage (such as post-void dribbling and the need for Depends), and needing to perform clean intermittent catheterization.  Those records, do not consistently support the assignment of even a compensable rating for bladder incontinence pursuant to 38 C.F.R. § 4.115a or 38 C.F.R. § 4.115b.  The Board finds, however, that urinary frequency has been the most predominant area of the Veteran's bladder dysfunction.  38 C.F.R. § 4.115a (2010).  Therefore, based on those records and the Veteran's reports of nocturia eight times a night and four to five times a night in January 2010 and April 2010, in a record from Baptist Memorial Health Center and a VA urology note, the Board finds that the evidence of record more nearly approximates the criteria for a 40 percent rating, but not higher, for bladder incontinence due to urinary frequency as of November 20, 2008.  

The evidence does not support the assignment of an initial rating in excess of 40 percent for bladder incontinence as VA and private treatment records do not indicate that the Veteran has continual urine leakage, post surgical urinary diversion, urinary incontinence or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.

Lastly, the Board has also considered whether a separate rating is warranted for the scar associated with the Veteran's service-connected back disability.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The Veteran reports that no one has seen the scar on his back.  During the August 2010 VA examination, however, the examiner noted that a previous incision was well-healed without signs of infection.  Those findings do not support the assignment of a separate rating for the Veteran's scar as the evidence does not show that it is deep, causes limited motion, exceeds an area of six square inches (39 square centimeters); is deep and nonlinear in an area of at least six square inches (39 square centimeters); is superficial without causing limited motion or superficial and nonlinear in an area of 144 square inches (929 square centimeters) or greater; is superficial and unstable or painful on examination; or limits the Veteran's back function.  38 C.F.R. § 4.119, Diagnostic Codes 7801-7805 (2010); 73 F.R. 54708 (Sep. 23, 2008).  Any limitation of back function is already rating in the orthopedic rating assigned for the Veteran's low back disability.

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be assigned.  38 C.F.R. § 3.321(b) (2010).

When considering referral for consideration of an extraschedular rating, first, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111 (2008).  

The symptoms exhibited by the Veteran's back disability, to include pain, limitation of motion, spasm and tenderness, and the symptoms exhibited by the Veteran's urinary incontinence, to include urinary retention requiring intermittent or continuous catheterization and urinary frequency resulting in awakening to void five or more times per night, are contemplated by the rating criteria.  38 C.F.R. §4.71a, Diagnostic Codes 5235-5243 (2010); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7515 (2010).  Those diagnostic criteria reasonably describe the Veteran's disabilities and offer higher ratings, for which the Veteran does not meet the criteria.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted for either claim.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2) (2010).  

Entitlement to a TDIU was granted effective August 28, 2010.  That effective date was assigned in a March 2011 rating decision because it was the date on which the Veteran's service-connected disabilities met the percentage requirements for consideration of a TDIU.  The Veteran had last worked full-time in 1998 as a logger/farmer and also his service-connected back and bladder disabilities could reasonably be expected to preclude employment in occupations he was experienced to perform.

If a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then the issue of whether a TDIU as a result of that disability is warranted becomes part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran's claim for a rating in excess of 40 percent for his service-connected back disability was received on December 11, 2006.  The Board is now granting an initial rating of 10 percent for right lower extremity radiculopathy, effective March 21, 2007, and an initial rating of 40 percent for bladder incontinence, effective November 20, 2008.  As radiculopathy and bladder incontinence are associated with the Veteran's back disability, they constitute disabilities resulting from common etiology.  38 C.F.R. § 4.16(a)(2) (2010).  Therefore, the Veteran has a single service-connected disability ratable at 70 percent effective November 20, 2008.  38 C.F.R. § 4.25 (2010).  Thus, considering the findings in the March 2011 rating decision, the Board finds that the Veteran is entitled to an effective date of November 20, 2008, and no earlier, for the assignment of a TDIU.  As of that date, he met the percentage criteria for consideration of a TDIU rating.  Furthermore, the evidence shows that as of that date, he was unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities  38 C.F.R. §§ 3.400, 4.16 (2010); Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that prior to November 20, 2008, the Veteran did not meet the percentage criteria for consideration of a TDIU rating.  38 C.F.R. § 4.16(a) (2010).  Furthermore, the Board finds that while the Veteran was not working prior to November 20, 2008, the evidence does not show that he was unemployable solely due to service-connected disability prior to November 20, 2008.  Therefore, the Board finds that a TDIU rating was not warranted prior to November 20, 2008.  38 C.F.R. §§ 3.400, 4.16 (2010); Rice v. Shinseki, 22 Vet. App. 447 (2009).

Duties to notify and assist

VA's has a duty notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1) (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Prior to the issuance of the May 2007 rating decision that is the subject of this appeal, the Veteran was informed of the evidence necessary to substantiate a claim for an increased rating and was advised of his and VA's respective duties in obtaining evidence in an October 2007 letter.  That letter also provided the Veteran with notice of the appropriate disability rating and effective date of any grant of service connection.  Accordingly, the Board finds that the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  That duty has also been met, as the Veteran's VA and private treatment records have been associated with the claims folder and he was afforded several appropriate VA examinations in connection with his claim for increased rating.  The Board notes that the Veteran has reported being treated at a VA clinic in Houlka, Mississippi in a July 2007 statement.  Any treatment received at that VA community based outpatient clinic (CBOC) is in support of the CBOC in Smithville, and that all records from Smithville (and therefore Houlka) have been obtained.  

VA also made an attempt to obtain records from the Social Security Administration (SSA) but was informed by SSA that it could not send the medical records requested because they had been destroyed.  VA informed the Veteran of that in a January 2009 letter, and also asked whether he had any SSA records in his possession.  The Veteran indicated that he did not have any SSA records to submit in a January 2009 statement.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.

Therefore, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

A rating in excess of 40 percent for residuals of a back injury, to include arthritic changes with radicular pain into lower extremities, is denied.  

An initial rating of 40 percent, but not higher, is granted for bladder incontinence as of November 20, 2008.  

An initial rating of 10 percent, but not higher, is granted for right lower extremity radiculopathy as of March 21, 2007.  

Entitlement to an effective date of November 20, 2008, but not earlier, is granted for a TDIU.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


